03-15-00703-CR
                                           /S&m£0l5.
     7d°'TtiiTZb~CouvrOp /pre^SgIJSm fate
      izo^\ B^oeL Cartel RETT"R-i3-D^5


     M^                              J&




*
                Vthdu
          A,




-r        uUU




h
               I|Al flt^j^jjw




     #-*~nUjv^ Qy^X&<jjVWl$j
                       —n—ir-fr-   •                   &ff&U*
                   2mM


w
           y/z-,           towC                         (LdJjJ^

         Vkt- ^(MtM^tb dJLcjAz.P'H p^^yy^M^'nU^jJ^h K/gO/U'3.
          wIkSUQxa+M;                  (juJk&fbja-AJ Uj. '           J4a^

         -jJuX.JP^JUXj m                                     {fais&uJ

          jj (3avo >6<y^yt^^M gt
         o>                               -4Jbu [jv^
<DffM-



          \yic4*jij>
m                                                             (TJ<
^




    Jjd^UievU^<-                at Qj^X^T SJ)
    7/aro ix



%                          <^I^Cchd^M^JU &$6&7?_ \Qa^^K
              y\cp^C.


    • . ^^QMMJ             . Qa^
                        <X>U^ „ ®J^mL Mo. JL QmaJ.
    JL GAUU J/rxMACLviTt   -F




                                    WCs ['WO,
                                           C5—



                          ^       '0




                                  IT
                              O


                                       *




                                            fe   Q
                                                 •:.t

                                                 li)


                                                 o




    -2-

        p   p   ^




                I
                    <±1



.   3